1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     EDWARD STROUGHTER, JR.,                                 Case No. 2:19-cv-02021-GMN-DJA
4                                               Plaintiff                ORDER
5            v.
6     WASHOE COUNTY JAIL,
7                                          Defendant
8
9    I.     DISCUSSION

10          On January 10, 2020, this Court dismissed Plaintiff’s civil rights complaint in its

11   entirety without prejudice based on Plaintiff’s failure to file an application to proceed in

12   forma pauperis together with a properly executed financial certificate and an inmate

13   account statement for the past six months or pay the full filing fee within thirty (30) days

14   from the date of that order. (ECF Nos. 4, 5). On February 12, 2020, Plaintiff filed a motion

15   for enlargement of time and a fully complete application to proceed in forma pauperis.

16   (ECF Nos. 6, 7). As such, the Plaintiff’s motion for enlargement of time is granted. The

17   Court now vacates the dismissal order and judgment, reopens the case, and will screen

18   Plaintiff’s complaint in a future order.

19   II.    CONCLUSION

20          For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for enlargement

21   of time (ECF No. 6) is granted.

22          IT IS FURTHER ORDERED that the Clerk of the Court is directed to vacate the

23   dismissal order and judgment (ECF Nos. 4, 5) and reopen this case.

24          IT IS FURTHER ORDERED that the Court will enter a screening order on the

25   complaint (ECF No. 1-1) in a future order.
                    February 20, 2020
            DATED: ______________________
26
27
28                                                          UNITED STATES DISTRICT JUDGE
